Citation Nr: 0613226	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-17 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for degenerative disc disease (DDD) L2-L3 through L5-S1, 
annulus fibrous bulges L3-L4 through L5-S1, left paracentral 
and posterolateral disc protrusion at L2-L3 extending into 
the left neural foramen.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972, and from July 1975 to October 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board previously in April 2005, when 
it was remanded for further development, to include according 
the veteran additional VA examination and obtaining 
additional medical treatment records.  The requested 
development having been completed, the case is now again 
before the Board.


FINDINGS OF FACT

1.  Prior to May 2, 2003, the veteran's lower back disability 
is manifested by no more than moderate recurring attacks of 
intervertebral disc syndrome absent more than mild muscle 
spasm, and sensory and motor deficit or other neurological 
findings; and is evidenced by no more than moderate 
limitation of lumbar spine motion and limitation of 
thoracolumbar spine motion measured at greater than 30 degree 
forward flexion and greater than 120 degrees combined.

2.  Beginning May 2, 2003, the veteran's lower back 
disability is manifested by no more than severe recurring 
attacks of intervertebral disc syndrome having symptoms of 
demonstrable muscle spasm, diminished deep tendon reflexes, 
diminished sensation, and limited range of lumbar spine 
motion with intermittent relief; and by limited range of 
thoracolumbar motion approximating 30 degrees or less forward 
flexion. 

3.  Beginning October 4, 2005, the veteran's lower back 
disability is manifested by additional findings of episodic 
sciatic neuralgia that is productive of no more than mild 
impairment.

CONCLUSIONS OF LAW

1.  Prior to May 2, 2003, the criteria for an initial 
evaluation in excess of 20 percent for DDD at L2-L3 through 
L5-S1, mild annulus fibrous bulges at L3-L4 through L5-S1, 
and left paracentral and posterolateral disc protrusion at 
L2-L3 extending into the left neural foramen was not met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (prior to 2003) and 5235 through 5243 (2005).

2.  Effective May 2, 2003, the criteria for an evaluation of 
40 percent, but no higher, for DDD at L2-L3 through L5-S1, 
mild annulus fibrous bulges at L3-L4 through L5-S1, and left 
paracentral and posterolateral disc protrusion t L2-L3 
extending into the left neural foramen was met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (prior to 
2003) and 5235 through 5243 (2005).

3.  Effective October 4, 2005, the criteria for a separate10 
percent evaluation for mild, incomplete paralysis, neuralgia 
of the left sciatic nerve are met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic 5235 through 5243 (Note 
1), and Diagnostic Code 8720 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and to Notify

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the VA is required to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In the present appeal, the veteran was 
provided with notice of the type of information and evidence 
needed to substantiate his claim for service connection for a 
lower back disability in a June 2001 letter from the RO.  
However, the June 2001 letter did not provide notice of the 
type of evidence necessary to establish an effective date 
should the veteran's claim for service connection be granted.  
In a January 2002 rating decision, the RO granted service 
connection for DDD, L2-L3 through L5-S1, mild annulus 
fibrosus bulges at L3-L4 through L5-S1, and left paracentral 
and posterolateral disc protrusion at L2-L3 with extension 
into the left neural foramen; and the issue on appeal 
concerns the evaluation to be assigned the disability based 
on the service connection award. 

Even though the June 2001 letter did not include adequate 
notice of what was needed to establish an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In this regard, the 
Board observes that the June 2001 VCAA notice was properly 
tailored to the application for the original request for 
service connection of a lower back disability.  Moreover, a 
subsequent, April 2005 letter from the RO provided further 
notice of the type of information and evidenced needed to 
substantiate the appeal for a higher initial evaluation.  As 
stated above, the RO awarded service connection in a January 
2002 rating decision.  A 20 percent evaluation was assigned, 
effective May 15, 2001, the date the veteran's claim was 
received.  Therefore, the June 2001 letter served its 
purposes in that it provided section 5103(a) notice to the 
appellant; and its application is no longer required because 
the original claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473.   

Initial Higher Evaluation

As noted above, the veteran claimed service connection for a 
lower back disability in May 2001.  The RO granted service 
connection for this disability and assigned a 20 percent 
disabling under Diagnostic Code 5293.  The veteran appealed 
the evaluation.  In particular, the veteran stated and 
testified that he experiences increasing pain requiring 
steroid injections, pain radiating into his legs to his feet, 
bladder problems, and flare-ups.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the veteran appealed 
the evaluation initially assigned his service-connected lower 
back disability.  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

The RO evaluated the veteran's lower back disability as 20 
percent disabling under Diagnostic Code 5293, which 
contemplates moderate, recurring attacks of intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  A 40 
percent evaluation is warranted for severe, recurring attacks 
of intervertebral disc syndrome with intermittent relief.  A 
60 percent evaluation is afforded for pronounced 
symptomatology with little intermitted relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).  

In the alternative, a 40 percent evaluation could be afforded 
for severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion under 
Diagnostic Code 5295.  Diagnostic Code 5292 provides a 40 
percent evaluation for limitation of the lumbar spine that is 
severe.  And favorable and unfavorable ankylosis of the 
lumbar spine warrants a 40 and 50 percent evaluation, 
respectively, under Diagnostic Code 5289, while complete bony 
ankylosis of the entire spine in a favorable or unfavorable 
angle warrants a 60 and 100 percent evaluation, respectively 
under Diagnostic Code 5286.  Finally, the residuals of 
vertebral vertebrae are evaluated as 60 percent disabling 
without cord involvement and as 100 percent disabling with 
cord involvement under Diagnostic Code 5285.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285 through 5295 (prior to September 
23, 2002).  

Effective September 23, 2002, the regulations regarding 
intervertebral disc syndrome were revised.  Under the revised 
regulations, intervertebral disc syndrome was evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
afforded for incapacitating episodes having a total duration 
of at least four weeks during the past 12 months.  A 60 
percent evaluation is afforded for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

Note (1) defined an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" was defined to mean orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) indicated that when evaluating on the basis of 
chronic manifestations, orthopedic disabilities were to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
were to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, the dorsal spine is no longer evaluated 
separately but is evaluated in conjunction with the lumbar 
spine, and is to be evaluated with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  A 40 percent evaluation is afforded for forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

Note (1) requires that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, will be evaluated separately, under an 
appropriate diagnostic code.  Note (2) explains that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (4) states that each range of motion measurement will 
be rounded to the nearest five degrees.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least four weeks during the past 12 months.
Note (1) stipulates that for purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243 (2005).

Prior to May 2, 2003

On May 2, 2003, the veteran underwent VA examination which, 
as will be discussed in greater detail, below, demonstrated 
findings of significantly decreased range of thoracolumbar 
spine motion, diminished sensation, and other findings 
consistent with neurological manifestations attributable to 
the diseased discs.  In addition, the veteran testified 
before the local RO hearing officer in April 2003 that he 
experienced bladder problems including frequent urination 
that was thought to be related to his lower back problem.  
However, for the period of time before May 2, 2003, the 
medical evidence does not reflect that the manifestations for 
an evaluation greater than 20 percent is warranted under 
either the old or the new criteria.

Private medical treatment records and the July 2001 VA 
examination report reflect clinical findings of 
osteoarthritic changes and narrowing and irregularity of the 
joint spaces by magnetic resonance imaging (MRI) in April 
2001, and by MRI and X-ray in July 2001.  In addition, 
spasming was noted on objective observation in June 2001 with 
decreased deep tendon reflexes-patellar at 1 of 4 and ankle 
jerks at 2 of 4, bilaterally-were shown in July 2001.  
However, treatment records dated throughout this time period 
consistently reflect no evidence of nerve root tension or 
irritation, normal sensation, motor/strength, and vascular 
supply in the lower extremities.  No atrophy was found and 
straight leg raising was negative.  The veteran was observed 
to ambulate in a stable gait without assistive devices, and 
to present with normal posture.  No neurological deficit was 
found in the lower extremities.  The April 2001 MRI reflected 
findings of no significant canal stenosis.  The MRI conducted 
in July 2001 found moderately severe DDD at L5-S1 with mild 
DDD at L2-L3, L3-L4, L4-L5, but did not show further 
stenosis.  Treatment records showed full range of lumbar 
spine motion except in June 2001, when a mild, unmeasured 
decrease was noted.  At this time, the veteran also exhibited 
mild spasming and was administered the first of 3 epidural 
shots.  Range of lumbar spine motion was measured by VA 
examination in July 2001 at 95 degrees forward flexion with 
pain, 30 degrees extension with pain, 30 degrees bilateral 
lateral flexion without pain, and 35 degrees bilateral 
rotation with discomfort.  However, neurological, sensory, 
vascular, reflex, and motor findings were found to be 
consistently within normal limits.  No atrophy was noted, and 
straight leg raising was negative.

These findings do not equate to the severity of 
symptomatology required to warrant a 40 percent evaluation 
under either the old or the new criteria.  While clinical 
findings evidence narrowing in the joint space and disc 
changes, the medical evidence simply does not show that the 
veteran exhibited neurological manifestations, such as absent 
ankle jerk, sciatica, or other neurological diagnoses or 
findings, with intermittent relief such as to warrant a 40 
percent evaluation under Diagnostic Code 5293 or listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending, or loss of 
lateral motion on forced motion such as to warrant a 40 
percent evaluation under Diagnostic Code 5295.  Similarly, 
the medical evidence does not show that limitation of motion, 
even accounting for painful motion, was then more than 
moderate under Diagnostic Code 5292 or meets the requirement 
of forward flexion of the thoracolumbar spine of 30 degrees 
or less under the new criteria.  Rather, range of motion was 
found to be at most mildly limited, with consideration for 
pain.  Similarly, evaluations afforded for ankylosis under 
either the old or the new criteria-either favorable or 
unfavorable-cannot apply, as the medical evidence does not 
show the veteran's lumbar spine to be ankylosed, either by 
disease or surgery.  Rather, as discussed, he was during this 
time able to move his lower back, albeit with mild limitation 
and pain.  Finally, the record does not show that the veteran 
sustained vertebral fractures for which he is service 
connected.  Hence, a higher evaluation cannot be warranted 
under Diagnostic Code 5285 of the old criteria.

Concerning the criteria contemplating intervertebral disc 
syndrome effective September 23, 2002, the Board observes 
that the veteran neither reported, nor does the medical 
evidence show, that the veteran's lower back disability was 
manifested during this time by incapacitating episodes of 
intervertebral disc syndrome for which bed rest was 
prescribed by a physician or required treatment for a 
physician of a total duration of at least four weeks in 12 
months at any time from September 23, 2002.  Hence, the 
medical evidence does not reflect that the veteran's lower 
back disability meets the criteria warranted for a 40 percent 
evaluation for intervertebral disc syndrome under Diagnostic 
Code 5293, effective September 23, 2002.

The Board acknowledges that private medical records reflect 
that the veteran was treated during this time with epidural 
injections, and that this may have masked such symptoms as 
pain and reduced range of lumbar spine motion.  
Notwithstanding, review of the medical records shows that 
other findings required to meet the criteria for an 
evaluation greater than 20 percent were not observed by 
medical professionals, including reduced strength/motor and 
sensation, neurological abnormalities, and postural or gait 
abnormality, as well as other symptomatology discussed above.  
The Board thus concludes that the disability picture 
presented by the medical evidence prior to May 2, 2003 is one 
of clinical osteoarthritic changes and disc and joint space 
narrowing without postural or gait abnormality, or 
significant stenosis and the neurological findings that would 
accompany them.  In addition, the disability picture includes 
limitation of motion that is not more than moderate in 
severity or approximating 30 degrees forward flexion or less, 
and increased symptomatology with repetitive use and on 
flare-ups.  Thus, the Board finds that a preponderance of the 
evidence is against an evaluation greater than 20 percent 
prior to May 2, 2003.  

The Board must also consider whether separate ratings are 
appropriate during this period for the manifestations of the 
lumbar spine disability.  During this time period, the 
veteran's lumbar back spine is evaluated as intervertebral 
syndrome (Diagnostic Code 5293).  It is noted that the 
criteria for Diagnostic Code 5293 specifically includes 
limitation of range of motion.  Separate evaluation under 
other diagnostic codes, such as Diagnostic Code 5292 of the 
old criteria, based on limitation of motion under the new 
criteria, is prohibited under 38 C.F.R. § 4.14.  

In addition, while the veteran has been diagnosed with 
degenerative disc disease, the medical evidence does not show 
that the veteran manifests neurological findings such as 
would warrant separate compensable evaluations as is 
contemplated under Note (1) following the revised criteria 
for intervertebral disc syndrome.  Rather, as explained 
above, during this time period, the medical evidence reflects 
no findings of neurological pathology that would allow the 
award of a separate, compensable evaluation.  Hence a 
separate, compensable evaluation for neurological 
manifestations are not warranted during this time period.  

Beginning May 2, 2003

In contrast, the Board finds that, beginning May 2, 2003, the 
medical evidence supports a 40 percent evaluation under both 
the old and the new criteria.  Namely, VA examination 
conducted in May 2003 reflects findings of significantly 
reduced range of thoracolumbar spine motion, diminished 
sensation to light touch and pinprick on the posterolateral 
aspect of both lower extremities radiating into the feet, and 
positive straight leg raising findings in addition to muscle 
spasming and findings of tenderness on palpation of the lower 
back.  Range of motion measured 70 degrees forward flexion 
with pain beginning at 45 degrees, 5 degrees extension with 
pain, 30 degrees right lateral flexion with pain beginning at 
20 degrees, 25 degrees left lateral flexion with pain 
beginning at 20 degrees, 25 degrees right lateral flexion, 
and 20 degrees right lateral flexion.  The examiner stated 
that flare-ups additionally limited the veteran's range of 
motion to 75 percent of that measured, and that repetitive 
motion produced even further limitation of motion with pain.  
However, the veteran was still observed to present with 
normal posture, absent asymmetry or curvature in the spine.  
No atrophy was detected and motor/strength was measured at 5 
of 5.  Deep tendon reflexes were measured at 1+, bilaterally.  
The examiner also noted that the veteran was taking 
medication prescribed for spasming.

In July 2004, the veteran underwent further VA examination.  
At this time, range of motion measurements increased, with 
forward flexion measured at 90 degrees, extension at 30 
degrees, lateral flexion at 30 degrees, bilaterally, an 
rotation at 30 degrees, bilaterally.  The examiner noted no 
pain or fatigue on repetition of movement, but opined that 
flare ups would be productive of mild limitation of motion 
and mild impairment of function.  Sensation was found to be 
intact and deep tendon reflexes measured brisk and equal, 
bilaterally.  No other neurological abnormalities were found 
to be manifest.  Private medical records during this time 
period consistently show no changes in the veteran's 
neurological status, although the veteran continued to report 
pain radiating into his lower extremities, particularly the 
right.  Strength continued to measure 5 of 5 in bilateral 
lower extremities, and there were no changes in bowel or 
bladder habits.  Rather, these records show that the veteran 
was referred to a urologist for treatment for prostate and 
bladder problems. 

Clinical findings reflect osteoarthritic changes not 
significantly changed from January 2000, and MRI findings of 
narrowing without frank impingement on the nerve roots, 
significant spinal canal stenosis, or foraminal narrowing in 
May 2003.  Private records show findings of degenerative 
changes with lumbosacral and sacroiliac joints looking good 
in January 2004.  

These manifestations meet the requirements for a 40 percent 
evaluation under Diagnostic Code 5293 of the old criteria, in 
that the veteran demonstrates severe, recurring attacks 
having symptoms of demonstrable muscle spasm, diminished deep 
tendon reflexes, diminished sensation, and limited range of 
lumbar spine motion with intermittent relief.  Moreover, the 
Board finds that the reduced limitation of forward flexion, 
from 90 to 45 degrees, and then to 75 percent of that during 
flare ups and with additional limitation due to pain on 
repetitive use, more closely approximates the 30 percent 
forward flexion required to meet the 40 percent evaluation 
under the new criteria.

Higher, 60 percent evaluations could be warranted under the 
old and revised criteria as described above, but the Board 
finds that the required manifestations are not present.  
First, while the medical evidence does show diminished 
sensation and positive straight leg raising, deep tendon 
reflexes were equal, bilaterally.  Absent other neurological 
findings, the disability picture does not equate to the 
severity of symptomatology required to warrant a 60 percent 
evaluation under Diagnostic Code 5293.  Evaluations afforded 
for ankylosis do not apply.  While the veteran's 
thoracolumbar spine motion is greatly reduced, the medical 
evidence does not show that it is ankylosed, either by 
disease or surgery.  Finally, the record does not show that 
the veteran sustained vertebral fractures for which he is 
service connected.  Hence, a higher evaluation cannot be 
warranted under Diagnostic Code 5285 of the old criteria.

Concerning the criteria for intervertebral disc syndrome 
which became effective September 23, 2002, the medical 
evidence continues to show that the veteran has not reported, 
nor does the record show, that he has required prescribed 
treatment for bed rest for incapacitating episodes of 
intervertebral disc syndrome that have had a total duration 
of 6 weeks in any 12 month period from September 23, 2002.  
Hence, the medical evidence does not reflect that the 
veteran's lower back disability meets the criteria warranted 
for a 60 percent evaluation for intervertebral disc syndrome 
under Diagnostic Code 5293, effective September 23, 2002 or 
5243, effective September 26, 2003.  Thus, the preponderance 
of the evidence is against an evaluation in excess of 40 
percent after May 2003.

The Board must also consider whether separate ratings are 
appropriate during this period for the manifestations of the 
lumbar spine disability.  During this time period, the 
veteran's thoracolumbar spine is found to warrant a 40 
percent evaluation under both the old and new criteria, based 
upon significantly decreased range of thoracolumbar motion, 
specifically forward flexion, muscle spasming, findings of 
tenderness on palpation, diminished sensation, and positive 
straight leg raising.  As the grant of the higher evaluation 
is based on limitation of motion, separate evaluation under 
either diagnostic codes, such as Diagnostic Code 5292 of the 
old criteria, or 5237 based on limitation of motion under the 
new criteria, is prohibited under 38 C.F.R. § 4.14.  

In addition, during this period, although the veteran was 
found to exhibit diminished sensation and positive straight 
leg raising, the medical evidence still does not show 
neurological pathology of such degree as to warrant separate 
compensable evaluations as is contemplated under Note (1) 
following the general rating formula under the new criteria.  
As explained above, during this time period, the medical 
evidence reflects neurological findings otherwise within 
normal limits and no diagnoses or findings of neurological 
pathology such as sciatica.  Moreover, complained of bladder 
symptoms were referred out to a urologist in combination with 
prostate symptoms for treatment.  Hence a separate, 
compensable evaluation for neurological manifestations are 
not warranted during this time period.  

Beginning October 5, 2005

On October 5, 2005, the veteran underwent VA examination 
which shows diagnosis of episodic sciatic neuralgia.  Thus, 
the Board finds that separate, compensable evaluation is 
warranted for this manifestation.  However, for reasons 
described below, the Board also finds that an evaluation of 
40 percent, but no greater, for the lower back disability 
continues to be warranted under both the old and the new 
criteria during this time.

The October 2005 VA examination report reflects findings of 
impaired light touch in the left lower extremity, and 
impaired vibration in right lower extremity with nerve 
involvement following a dermatome pattern associated with L5-
S1 secondary to sciatic radiculopathy.  Deep tendon reflexes 
were hypoactive in the left ankle, but within normal limits 
in the right ankle and bilateral knee.  The examiner 
diagnosed sciatic neuralgia, but noted that the condition was 
episodic rather than permanent and explained that the 
findings did not yet reach the level of paralysis or 
neuritis.  Other findings showed positive breakaway weakness 
in the lower extremities but no atrophy, guarding, 
tenderness, other weakness, abnormal muscle tone, or other 
neurological deficit, postural abnormality, or spinal 
curvature abnormality.  Range of motion was measured at 90 
degrees forward flexion, 30 degrees extension, 30 degrees 
lateral flexion, bilaterally, and 30 degrees rotation, 
bilaterally.  The examiner noted pain on motion on all ranges 
of motion, but did not specify when the pain began.  
Additional limitation of motion was further noted to occur on 
repetitive use and with flare ups reducing forward flexion to 
60 degrees and producing mild to moderate functional 
impairment due to pain but absent incoordination, weakened 
movement, and excessive fatigue.  Bladder problems were noted 
to be related to prostatitis and not to the lower back 
disability.

Clinical tests conducted in October 2005 reflect narrowing at 
L5-S1 described as very severe with findings of DDD at L5-S1 
and moderate to severe neural foraminal stenosis at L5-S1, 
especially on the left, caused by disc bulging, by MRI.  The 
examiner diagnosed chronic lower back strain secondary to 
severe DDD of the lumbosacral spine at L5-S1 with associated 
moderate-severe neural foraminal stenosis and secondary 
episodic radiculopathy to the left lower extremity.

These findings continue to meet the requirements for a 40 
percent evaluation under the new criteria.  His thoracolumbar 
spine disability-considering flare-ups and repetitive use-
continues to more closely approximates the 30 percent forward 
flexion required to meet the 40 percent evaluation under the 
new criteria.  

Higher, 60 percent evaluations could be warranted under the 
old and new criteria as described above, but the Board finds 
that the required manifestations are not present.  The 
medical evidence does reflect neurological impairment 
including episodic sciatic neuralgia causing diminished light 
touch on the left and vibration on the right, and hypoactive 
ankle jerks on the left with positive findings of breakaway 
weakness overall.  The MRI revealed foraminal stenosis due to 
disc bulging described as moderate-severe.  Yet, all other 
sensory findings were within normal limits.  There were no 
findings of atrophy, guarding, tenderness or other weakness.  
Of note, the examiner noted that motor testing specifically 
determined that the veteran achieved active movement against 
full resistance in all muscles in all movements without 
deficit.  Clinical tests further reflect that although severe 
narrowing is present at L5-S1, the spinous processes and 
sacro-iliac joints appeared normal and vertebral height was 
preserved.  Moreover, the medical evidence demonstrates that 
bladder problems initially thought to be the result of 
neuropathy related to the lower back disability were 
ultimately determined to be related to prostatitis.  Absent 
other neurological findings, the disability picture does not 
equate to the severity of symptomatology required to warrant 
a 60 percent evaluation under Diagnostic Code 5293 of the old 
criteria.  Evaluations afforded for ankylosis under either 
the old or the new criteria-favorable or unfavorable-cannot 
apply.  While the veteran's thoracolumbar spine motion is 
greatly reduced, the medical evidence does not show that it 
is ankylosed, either by disease or surgery.  Finally, the 
record does not show that the veteran sustained vertebral 
fractures for which he is service connected.  Hence, a higher 
evaluation cannot be warranted under Diagnostic Code 5285 of 
the old criteria.

Concerning the criteria for intervertebral disc syndrome 
which became effective September 23, 2002, the medical 
evidence continues to show that the veteran has not reported, 
nor does the record show, that he has required prescribed 
treatment for bed rest for incapacitating episodes of 
intervertebral disc syndrome that have had a total duration 
of 6 weeks in any 12 month period from September 23, 2002.  
Hence, the medical evidence does not reflect that the 
veteran's lower back disability meets the criteria warranted 
for a 60 percent evaluation for intervertebral disc syndrome 
under Diagnostic Code 5293, effective September 23, 2002 or 
5243, effective September 26, 2003.

The Board must also consider whether separate ratings are 
appropriate during this period for the manifestations of the 
lumbar spine disability.  Beginning October 5, 2005, and in 
accordance with Note (1) under the new criteria, the Board 
hereby awards a separate, 10 percent evaluation, under 
Diagnostic Code 8720 for sciatic neuralgia.  A higher, 20 
percent evaluation is not warranted because the condition is 
described as impermanent, episodic and non-paralysing.  
Moreover, the manifestations are of impaired light touch on 
the left and impaired vibration on the right with hypoactive 
ankle jerk on the left but all other sensory tests and deep 
tendon reflexes within normal limits.  Furthermore, muscle 
tone and strength was found to be normal with only positive 
breakaway weakness.  Active movement against full resistance 
in all movements was otherwise found to be without deficit.  
There was no atrophy, guarding, tenderness, or other 
weakness.  Therefore, the Board finds that the present 
neurological impairment resulting from impermanent, episodic 
sciatic neuralgia approximates no more than mild impairment.

Concerning the applicability of other separate, compensable 
evaluations which could be warranted, the Board notes that 
the veteran's thoracolumbar spine is found to warrant a 40 
percent evaluation under both old and new criteria based upon 
decreased range of thoracolumbar motion.  As the grant of the 
higher evaluation is based on limitation of motion, separate 
evaluation under either diagnostic codes, such as Diagnostic 
Code 5292 of the old criteria, or 5237 based on limitation of 
motion under the new criteria, is prohibited under 38 C.F.R. 
§ 4.14.  

After review of the medical evidence, the Board finds that a 
preponderance of the medical evidence is against the 
assignment of an evaluation greater than 20 percent prior to 
May 2, 2003.  However the medical evidence does support the 
assignment of a 40 percent evaluation and no greater, 
beginning May 2, 2003.  In addition, the Board finds that the 
medical evidence supports a separate, 10 percent evaluation 
for sciatic nerve neuralgia beginning October 5, 2005.  

The Board has evaluated the veteran under the criteria in 
effect prior to September 26, 2003, for the time period prior 
to May 2, 2003 as it finds that is most favorable to the 
veteran.  For the time periods beginning May 2, 2003 and 
October 5, 2005, the Board has evaluated the veteran's 
thoracolumbar spine disability under new criteria, because it 
finds the new criteria to be more favorable, but specifically 
finds that the disability meets the 40 percent evaluation 
under both the old and the new criteria.  See VAOPGCPREC 7-
2003 and VAOPGCPREC 3-2000, supra.  The Board notes, however, 
that the grant of any such increased evaluation that could 
have been based on the new criteria, i.e., in this case, the 
grant of separate, compensable evaluations for neurological 
manifestations as required under the new criteria, can only 
be effective as of the date the new criteria became 
effective.  See Kuzma, supra.

The application of "staged ratings" was considered, in 
accordance with Fenderson, supra, and was assigned based on 
the medical evidence as explained in full, above.  

In evaluating the veteran's service-connected thoracolumbar 
spine disability, the Board considered the disabling effects 
of pain and pain on motion, as indicated in the above 
discussions.  See DeLuca, supra.  Objective observations of 
pain and pain on motion were noted by the examiners and 
considered in the level of impairment and loss of function 
attributed to this disability.  The Board notes that these 
manifestations are contemplated in the evaluation herein 
assigned.  The veteran reported flare-ups and increased pain 
on repetitive use.  The examiners found increased limitation 
of motion and functional impairment due to pain on flare-ups 
and repetitive use and these manifestations were also 
considered in the level of impairment and loss of function 
attributed to this disability.  Other manifestations were not 
shown.  Consequently, the veteran's complaints alone do not 
support the assignment of an evaluation higher than the 20 
percent initially assigned prior to May 2, 2003, the 40 
percent granted beginning May 2, 2003, and the additional 10 
percent awarded for neurological manifestations beginning 
October 5, 2005.  The presence of other factors listed in 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is not shown.

The medical evidence does not reflect that such an 
exceptional disability picture exists in the present case 
that would warrant extraschedular evaluation under the 
regulations.  The veteran has not required treatment so 
frequent, or hospitalization, such as to render the 
application of the schedular criteria impractical.  Rather, 
the record shows that the veteran is able to continue 
employment, and that he does so.  Hence, as a whole, the 
evidence does not show that the impairment resulting solely 
from the thoracolumbar spine disability warrants extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2005).


ORDER

An initial evaluation greater than 20 percent for DDD L2-L3 
through L5-S1, annulus fibrous bulges L3-L4 through L5-S1, 
left paracentral and posterolateral disc protrusion at L2-L3 
extending into the left neural foramen, prior to May 2, 2003, 
is denied.

An initial evaluation of 40 percent, and no greater, for DDD 
L2-L3 through L5-S1, annulus fibrous bulges L3-L4 through L5-
S1, left paracentral and posterolateral disc protrusion at 
L2-L3 extending into the left neural foramen is granted 
beginning May 2, 2003, subject to the laws and regulations 
governing the award of monetary benefits.

An separate, 10 percent, evaluation and no greater, for 
sciatic neuralgia associated with DDD L2-L3 through L5-S1, 
annulus fibrous bulges L3-L4 through L5-S1, left paracentral 
and posterolateral disc protrusion at L2-L3 extending into 
the left neural foramen is granted beginning October 5, 2005, 
subject to the laws and regulations governing the award of 
monetary benefits.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


